Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 07-1256

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                   DIANNERIS RODRÍGUEZ-GUERRERO,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                  Before

                        Boudin, Chief Judge,
              Selya and Stahl, Senior Circuit Judges.



     Lydia Lizarríbar-Masini, by appointment of the court, on brief
for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, and Nelson
Pérez-Sosa, Assistant United States Attorney (Chief, Appellate
Division), on brief for appellee.



                              May 23, 2008
             Per Curiam. In United States v. Graciani, 61 F.3d 70 (1st

Cir. 1995), we forecast that battles over a defendant's role in the

offense "will almost always be won or lost in the district court."

Id. at 75.      This appeal illustrates why we thought that forecast

appropriate.

             The tale can quickly be told.         On September 28, 2005, a

federal grand jury sitting in the District of Puerto Rico returned

a   two-count    indictment     against      defendant-appellant     Dianneris

Rodríguez-Guerrero.        Count   1     charged   her    with   knowingly   and

intentionally possessing heroin with intent to distribute, see 21

U.S.C. §841(a)(1); and count 2 charged her with importing heroin

from the Dominican Republic into the United States, see id. §952.

After initially maintaining her innocence, the appellant tendered

a   guilty   plea   to   both   counts    pursuant   to    a   negotiated    plea

agreement.    See Fed. R. Crim. P. 11(c)(1)(A)-(B).            Pertinently, the

plea agreement left open the appellant's role in the underlying

criminal activity.

             The undisputed facts showed that the appellant had served

as a courier for a drug smuggler.            She was caught red-handed while

disembarking from the ferry, at Mayagüez, driving a Chrysler minivan

bearing Puerto Rico license plates. The minivan had a spare battery

in its cargo compartment which, upon inspection, was found to

contain more than two kilograms of heroin.




                                       -2-
            The   district    court   held   the   disposition   hearing    on

December 22, 2006. It determined that the appellant was a minor but

not a minimal participant in the offenses of conviction.            See USSG

§3B1.2(a)-(b)(2006).      Taking   into     account   this   mitigating    role

adjustment and other guideline computations not at issue here, the

court sentenced the appellant to a 46-month incarcerative term on

each   count   (to   be   served   concurrently).       This   timely    appeal

followed.

            In this venue, the appellant advances only a solitary

claim of error.      She asserts that the sentencing court's refusal to

award her a more generous mitigating role adjustment was incorrect

and requires a remand for resentencing.

            Our standard of review is not appellant-friendly.             Role-

in-the-offense       determinations    typically      are    factbound    and,

therefore, we will reverse the denial of minimal participant status

only for clear error.        See United States v. Mateo-Espejo, 426 F.3d

508, 512 (1st Cir. 2005); United States v. Mateo-Sánchez, 166 F.3d

413, 417 (1st Cir. 1999). The defendant bears the burden of proving

her entitlement to any downward adjustment, including a downward

adjustment for minimal participation.         See, e.g., Mateo-Espejo, 426

F.3d at 512; United States v. Muñoz, 36 F.3d 1229, 1238 (1st Cir.

1994).

            With these principles in mind, we turn to the matter of

mitigating role adjustments. The guidelines authorize a sentencing


                                      -3-
court to decrease a defendant's offense level by four levels if she

was   "a    minimal   participant"   in     the    criminal    activity.      USSG

§3B1.2(a)(2006).        The commentary to this guideline indicates,

somewhat tautologically, that it applies to a defendant who plays

a minimal role in that activity.          Id., cmt. (n.4).        The Sentencing

Commission      has   made   clear   that    the     adjustment    for     minimal

participation should be invoked sparingly.             See id.

              The line between minor and minimal participation is fuzzy.

In the last analysis, that distinction comes down to a judgment

call.      Labels are not dispositive.

              This last precept is important because, in this case, the

appellant emphasizes that she was "merely" a courier.               It is plain,

however, that drug couriers are not automatically entitled to

mitigating rule adjustments for minimal participation.                See, e.g.,

United States v. Davis, 36 F.3d 1424, 1436 (9th Cir. 1994); United

States v. Garcia, 920 F.2d 153, 155 (2d Cir. 1990); United States

v. Paz Uribe, 891 F.2d 396, 399 (1st Cir. 1989); United States v.

Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).                Everything depends

on the idiosyncratic circumstances of the particular case. See USSG

§3B1.2, cmt. (n.3(C)).

              Here, the record shows a plausible basis for believing

that the appellant was more than a minimal participant.                        She

registered the minivan used to transport the contraband in her own

name, drove it to the Dominican Republic, waited while the drugs


                                     -4-
were loaded aboard, and then tried to smuggle them into the United

States.   This course of conduct, coupled with the quantity and type

of drugs — upwards of two kilograms of heroin — argues convincingly

against a finding of minimal participation.

            We need go no further. At the very least, the appellant's

involvement   in   the   criminal   activity   lends   itself   to   varying

inferences as to how her role should be characterized.           That ends

the matter: "where there is more than one plausible view of the

circumstances, the sentencing court's choice among supportable

alternatives cannot be clearly erroneous."        United States v. Ruiz,

905 F.2d 499, 508 (1st Cir. 1990).



Affirmed.




                                    -5-